Citation Nr: 0815288	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 2002 rating decision, which established an effective 
date of February 12, 2001 for an award of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.

2.  Whether there was clear and unmistakable error (CUE) in 
an October 2002 rating decision, which established an 
effective date of September 1, 1980 for an award of a 10 
percent disabling rating, and an effective date of February 
12, 2001 for an award of a 50 percent disabling rating, for 
intracranial hemorrhage, neurological residuals and loss of 
part of the skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to March 
1963.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and September 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to a higher evaluation and an 
earlier effective date for intracranial hemorrhage 
neurological residuals and loss of part of the skull is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In a March 2008 letter, the veteran withdrew his appeal for 
an earlier effective date of a grant of TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met concerning the issue of entitlement 
to an earlier effective date for the grant of a TDIU.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204(b),(c) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002 & Supp. 2007).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

In addition, a substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2007).

The veteran contended that the RO's November 2002 rating 
decision contained CUE, and that he should have been awarded 
a 100 percent disability rating from the date of his original 
rating decision, March 13, 1963.  The veteran timely 
perfected his appeal as to this issue with the timely 
submission of a substantive appeal in March 2004.

Prior to the promulgation of a Board decision in this matter, 
in a March 2008 letter, the veteran withdrew his appeal for 
an earlier effective date of a grant of TDIU.

Consequently, the veteran's claim for an earlier effective 
date for a grant of TDIU is dismissed without prejudice.  
Simmons v. Principi, 17 Vet. App. 104 (2003).


ORDER

The veteran's claim for an earlier effective date for a grant 
of TDIU is dismissed without prejudice.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the agency of original 
jurisdiction (AOJ) by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
at the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran's allegation of CUE based on his claim of 
entitlement to an earlier effective date and a higher 
evaluation for intracranial hemorrhage, neurological 
residuals and loss of part of the skull was denied by a 
September 2007 rating decision.  The veteran was informed of 
this decision by a letter that same month.

In response, the veteran submitted a statement that was 
received in March 2008 which expressed disagreement with the 
RO's September 2007 rating decision.

The veteran's March 2008 statement serves as a NOD for the 
issue of entitlement to an earlier effective date and a 
higher evaluation for intracranial hemorrhage neurological 
residuals and loss of part of the skull.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the veteran has not been 
provided with an SOC on this issue.  As such, the veteran 
should be provided with an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an earlier effective date 
and a higher evaluation for intracranial 
hemorrhage neurological residuals and loss 
of part of the skull.  The veteran should 
be informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


